Citation Nr: 1015580	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  05-07 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
November 1966 to December 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board remanded these issues on appeal in June 2007 and 
December 2008 for additional development and consideration to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  


FINDINGS OF FACT

1.  Resolving any doubt in favor of the Veteran, his PTSD has 
caused total occupational and social impairment.

2.  As the Board has granted a 100 percent schedular rating 
for the Veteran's service-connected PTSD, there is no longer 
a controversy regarding the issue of entitlement to a TDIU 
due to service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria have been met for a 100 percent rating for 
the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, 4.126, 4.130, 
Diagnostic Code 9411 (2009).

2.  There is no longer an issue of fact or law pertaining to 
a claim for VA benefits before the Board as to entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities.  38 U.S.C.A. §§ 511, 
7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2009) (harmless error).  
Since the Board has granted a 100 percent rating for PTSD 
effective from the date of the Veteran's claim for increased 
rating, the claim for TDIU is subject to dismissal as a 
matter of law.  Consequently, there is no duty to notify and 
assist with respect to this claim.

His PTSD is assigned a current 50 percent rating, effective 
from October 2000.  Under 38 C.F.R. § 4.130, DC 9411 relates 
to PTSD.  There is no other applicable DC that might provide 
an even higher rating, especially under 4.130.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of Diagnostic Code should be upheld so long as it is 
supported by explanation and evidence).  See also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any 
change in DC must be specifically explained).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision, however, has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider whether the rating should be "staged."  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed - so, here, 
October 2002, until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2009).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If a Veteran has an unlisted 
disability, it will be rated under a disease or injury 
closely related by functions affected, symptomatology, and 
anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 
(providing specific means of listing diagnostic code for 
unlisted disease or injury).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under a general rating 
formula, 38 C.F.R. § 4.130.  The fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for 
the nomenclature employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As provided by the VA Schedule for Rating Disabilities, a 30 
percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation is normal), due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.  

The next higher rating of 50 percent requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

An even higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of the items 
that are listed and other symptoms, and contemplates the 
effect of those symptoms on the claimant's social and work 
situation.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002); see also 38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether he has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV, which clinicians have assigned.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  DSM-IV at 
46-47.  See 38 C.F.R. § 4.130.

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  

A score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  DSM-IV at 46-47.  

The evidence of record supports assigning the maximum rating 
of 100 percent for the entire period of the appeal.  
38 C.F.R. § 4.7.  In making this determination, the Board has 
reviewed the Veteran's personal statements, VA treatment 
records, and the reports of the VA compensation examinations 
afforded him.  

During the period of the appeal, the Veteran evidences 
steadily deteriorating mental health status due to his PTSD 
and associated psychiatric symptoms.  A May 2001 VA 
examination diagnosed the Veteran with PTSD and major 
depressive disorder secondary to his PTSD.  A GAF score of 60 
was assigned, indicating at least moderate symptomatology.  
DSM-IV at 46-47.  See 38 C.F.R. § 4.130.  
But shortly thereafter, August and October 2003 VA treatment 
records show much lower GAF scores of 45, which instead 
represent serious symptoms or serious impairment in social or 
occupational functioning.  DSM-IV at 46-47.  A score of 50 
was assigned by the next VA PTSD examination in April 2004, 
which again showed serious symptomatology and impairment.  
Id.  Indeed, the April 2004 VA examiner stated that the 
Veteran's PTSD exhibited "serious symptoms with serious 
impairment in social and occupational functioning."  An 
October 2007 VA treatment record again noted a low GAF score 
of 45, representing serious symptomatology and impairment of 
his PTSD.  Id.  Thereafter, a VA psychiatric examination 
conducted in March 2008 confirmed that his chronic PTSD 
merited a GAF score of 45, based on extreme social isolation 
to the point where the Veteran did not leave his house 
without assistance of a friend or family member.  Notably, 
his avoidance symptoms appear to have led to his divorce from 
his wife.  

Few medical opinions, whether for treatment or compensation 
purposes, addressed the issue of employability.  Nonetheless, 
those that did have produced highly probative findings 
clearly supporting the Veteran's contention that he is 
entitled to a 100 percent rating for the severity of his 
PTSD.  In this regard, the Veteran reported to the May 2001 
VA examiner that he worked as a carpenter prior to being 
disabled and has a ninth grade education.  The May 2001 VA 
examiner noted that "his PTSD symptoms make it difficult for 
him to obtain or keep any type of work.  He has no social 
life whatsoever.  He stays home and looks at the TV."  

Most importantly, there is a competent medical opinion on 
file from a VA treating mental health physician, dated in 
April 2005, which stated that "[h]e will have difficulty 
focusing and following instructions in any job setting, 
difficulty adapting to stressful situations on the job and 
difficulty establishing and maintaining any relationships in 
a job setting.  The Veteran has not worked since 1989."  He 
was assigned an extremely low GAF score of 40, reflecting 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  DSM-IV at 46-47.  
See 38 C.F.R. § 4.130.  Thus, the April 2005 VA treating 
physician's findings indicate that the Veteran exhibits total 
occupational and social impairment.  

More recently, the August 2009 VA examination report 
confirmed this notion of total occupational and social 
impairment.  Specifically, the August 2009 VA examiner 
remarked that "[h]is PTSD symptoms then result in 
development and depression and difficulty in work and social 
functioning...[t]his combination of PTSD and major depression 
results in deficiencies in most areas of his work and social 
functioning."  Importantly, the examiner indicated that even 
his major depressive disorder symptoms were secondary 
manifestations of his "chronic, severe" PTSD.  The examiner 
also assigned the Veteran a still low score of 45 for severe 
symptomatology and impairment.  Id.

Concerning this, on the one hand, the United States Court of 
Appeals for Veterans Claims (Court) has held that the sole 
fact that a particular claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating, in and of itself, is recognition that the impairment 
attributable to his service-connected disability makes it 
difficult to obtain and keep employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The question, instead, is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Id.

Also, according to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.

In a pertinent precedent decision, the General Counsel for VA 
has determined that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without the regard for whether an average person 
would be rendered unemployable by the circumstances.  Thus, 
the criteria include a subjective versus objective standard.  
It was also determined that "unemployability" is synonymous 
with inability to secure and follow a substantially gainful 
occupation.  VAOPGCREC 75-91 (Dec. 27, 1991).

Moreover, in Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), 
the Court also discussed the meaning of "substantially 
gainful employment."  And in this context, the Court noted 
the following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, and the 
Veteran's mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to 
deny benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant.

So, from a subjective standpoint, the Veteran is especially 
ill-suited and incapable of engaging in any employment as a 
carpenter, especially due to his noted symptoms of difficulty 
concentrating, limited short term memory, poor concentration, 
difficulty following instructions, and difficulty trusting 
others, such that he could not handle the accountability 
factors associated with such a job.  His isolation from 
others would also no doubt prove a difficult obstacle, if not 
insurmountable, in dealing with others in his duties as a 
carpenter.

And from an objective standpoint, his general unemployability 
is also shown by the medical record, especially the findings 
by the April 2005 VA treating physician and August 2009 VA 
examiner that indicate he has total social and occupational 
impairment due to his PTSD and associated symptoms and 
depressive manifestations.  

So in this circumstance, where it is determined he is 
unemployable because of the PTSD, he would be entitled to 
this maximum 100 percent rating although not all of the 
enumerated symptoms recited for this higher rating are 
shown.  See again Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (finding that the factors listed in the rating formula 
are mere examples of conditions that warrant a particular 
rating and are used to help differentiate between the 
different evaluation levels).  

Accordingly, the Board finds that the relevant medical and 
other evidence shows the Veteran's acquired psychiatric 
disorder has caused total occupational and social impairment 
due to such symptoms that are analogous to that type and 
degree of symptomatology contemplated by a 100 percent 
disability rating.  See Mauerhan, supra.  And resolving all 
doubt in favor of the Veteran, the Board finds the overall 
evidence of record supports a 100 percent rating for the 
entire period of the appeal.

The Board cannot otherwise "stage" the Veteran's rating 
under Hart.  He is being assigned the maximum disability 
rating available for the entire period of the appeal.  So, 
resolving all doubt in favor of the Veteran, the Board 
assigns him a higher 100 percent rating.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).


Entitlement to a Total Disability Rating Based on Individual 
Unemployability Due to Service-Connected Disability

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
Veterans or the dependents or survivors of Veterans.  38 
U.S.C.A. § 511(a).  All questions in a matter which under 
sections 511(a) of this title is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in the proceeding and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).  The Board of 
Veterans' Appeals may dismiss any appeal which fails to 
allege error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.

The Veteran submitted an application for increased 
compensation for unemployability to the RO in October 2003.  
Earlier in this decision, the Board granted entitlement to a 
total schedular rating under Diagnostic Code 9411 for the 
Veteran's service-connected PTSD, effective from the same 
filing date.  The determination in essence has rendered moot 
the remaining issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities, since a total rating based on 
individual unemployability due to service-connected 
disabilities is assignable only if the schedular rating is 
less than total.  38 C.F.R. § 4.16 (2009).  The Board is, 
however, required to provide reasons and bases for its 
determination.  Zp v. Brown, 8 Vet. App. 303 (1995).

In essence, with the grant of a total schedular disability 
rating for his service-connected psychiatric disability, 
there no longer exists any case or controversy as to the 
disability rating.  Entitlement to a 100 percent rating based 
on individual unemployability is viewed as an intertwined 
issue since both bases of entitlement would produce a 100 
percent evaluation.

Also, employability is a significant factor in the schedular 
rating criteria.  The schedular 100 percent rating is the 
greater benefit, however, because it is a prerequisite to 
other benefits, particularly special monthly compensation, 
that are not available where the total rating is based upon 
individual unemployability.  38 U.S.C.A. § 1114 (West 2002).

Having resolved the Veteran's claim on a schedular basis and 
thereby having granted the maximum benefit, there is no 
longer a question or controversy regarding the level of 
disability at any time applicable to the period under review.  
No greater benefit could be provided.  Nor are any exceptions 
to the mootness doctrine present.  Thomas v. Brown, 9 Vet. 
App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367- 
68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); 38 
U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.


ORDER

A 100 percent rating is granted for the PTSD, subject to the 
laws and regulations governing the payment of VA 
compensation.

The appeal for entitlement to a total disability rating for 
compensation based on individual unemployability due to 
service-connected disabilities is dismissed.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


